                 Case 15-17570-RAM         Doc 872     Filed 11/16/18    Page 1 of 2




     ORDERED in the Southern District of Florida on November 15, 2018.




                                                                Robert A. Mark, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________

                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
  In re:

  JADE WINDS ASSOCIATION, INC.                                Chapter 11
        Debtor.                                               Case No.: 15-17570-RAM
  ________________________________/

           ORDER DENYING MOTION TO ADMINISTRATIVELY CLOSING CASE

           THIS MATTER came before the Court for hearing on November 8, 2018 upon the Motion

  to Administratively Close Main Bankruptcy Case [ECF No. 867] (the “Motion”) filed by

  Reorganized Debtor Jade Winds Association, Inc. (“Jade Winds”).

           At the hearing, creditor Miriam Joel appeared through counsel and stated that she would

  soon be filing a motion to enforce the terms of a settlement agreement between Jade Winds and

  Ms. Joel which the Court had previously approved and reserved jurisdiction to enforce. See ECF

  Nos. 740 and 782.

           For the foregoing reason, for the reasons stated on the record, and being otherwise fully

  advised in the premises, it is ORDERED AND ADJUDGED that:




  {1982/000/00364123}
              Case 15-17570-RAM          Doc 872      Filed 11/16/18    Page 2 of 2



       1.       The Motion [ECF No. 867] is DENIED without prejudice.

       2.       Once there are no contested matters pending in the above-captioned main

bankruptcy case, and upon the approval of the United States Trustee and FirstService Residential

Florida, Inc., Jade Winds may: (a) file a motion seeking relief similar to that sought in the Motion

on an agreed ex parte basis; and (b) submit a proposed order granting the same.

                                                ###

Submitted by:

Eric Pendergraft, Esq.
SHRAIBERG, LANDAU & PAGE, P.A.
Attorneys for Jade Winds
2385 NW Executive Center Drive, #300
Boca Raton, Florida 33431
Tel.: 561-443-0800
Facsimile: 561-998-0047
Email: ependergraft@slp.law

Eric Pendergraft, Esq. is directed to serve copies of this Order upon all interested parties and to
file a certificate of service with the Court




{1982/000/00364123}
